Citation Nr: 1711018	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  99-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a coccyx injury with resulting low back disability.  

2.  Entitlement to an increased disability rating in excess of 30 percent for labyrinthitis.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  

These matters come to the Board of Veterans' Appeals (Board) from March 2006 and July 2013 rating decisions of the Department of Veterans Affairs (VA ) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2003, and a transcript of the hearing has been associated with the claims file.  

Following a September 2015 Board decision which, inter alia, denied the Veteran's claims on appeal, the Veteran continued his appeal of these matters to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued an Order remanding the Veteran's claims consistent with the parties' Joint Motion for Partial Remand (JMR) of that same month.  The matters are now properly returned to the Board for adjudication.  

The September 2015 Board decision also remanded the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for tinnitus and entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board notes that an October 2015 RO decision granted the Veteran's TDIU claim, effective April 11, 2008, and it is no longer before the Board.  The Veteran's appeal regarding an initial disability rating in excess of 10 percent for tinnitus has since been perfected, but not yet been certified to the Board.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The issue of entitlement to an increased disability rating in excess of 30 percent for labyrinthitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

A coccyx injury with resulting low back disability did not first manifest during active service or within one year of service discharge, and the Veteran's current low back disability is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a coccyx injury with resulting low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, when this issue was before the Court after the September 2015 Board decision, the parties to the JMR did not raise any arguments regarding VA's compliance with the development of the Veteran's claim. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott, 789 F.3d at 1381 ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

II.  Service Connection - Coccyx/Low Back  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has reported an in-service injury after being kicked in the tailbone by a drill instructor, which he claims injured his coccyx and subsequently led to continued low back pain.  

Service treatment records document a normal clinical evaluation of the Veteran's spine and musculoskeletal system at the start of active duty in September 1961.  Throughout service, the Veteran was seen multiple times for various complaints including a fractured finger, cellulitis, otitis media, plantar warts, left ear drainage, dizziness, a burn on his anterior right forearm, an injury to his eye, and a sore throat; however, there is no documented complaint, treatment, or diagnosis of a coccyx or low back condition.  Upon discharge from active service in October 1964, clinical evaluation of the Veteran's spine and musculoskeletal system was normal.  

In January 1966, the Veteran submitted a claim of entitlement to service connection for a back condition.  Upon VA examination in July 1966, the Veteran reported having pain in the lower part of his back for the past three years.  A physical examination revealed a normal gait and station, normal reflexes without spasticity, and no neurological disease.  Diagnostic x-rays of the lumbosacral spine showed normal alignment and curvature, and bilateral spondylolysis at the L5 level with no evidence of any spondylolisthesis and no other significant abnormality.  The resulting diagnosis was bilateral L5 spondylosis.  

In a December 1966 letter, the Veteran reported that he hurt his back in the Navy while unloading supplies and ammunition in 1963 while aboard the USS Los Angeles and USS Brinkley Bass.  In March 1967, the Veteran again stated that he was injured while unloading a ship of supplies and ammunition in 1963.  

A November 1969 private treatment record, which documents a complaint of otitis media documents that the Veteran's past medical history did not involve hospital admission or surgery; additionally, musculoskeletal examination revealed bones and joints, which were equal in volume and contour, with a normal neuromuscular examination.  

An April 1994 MRI documents first degree spondylolisthesis and degenerative disc disease (DDD).  Similarly, treatment records from 1995 to 2001 show diagnoses of L5-S1 spondylolisthesis and lumbar DDD.  A June 1996 medical report from the Texas Workers' Compensation Commission documents the Veteran's report that he developed pain in his low back, left knee, and groin areas after a slip and fall work injury in March 1994, at which time x-rays of the lumbar spine showed a bilateral L5 pars defect with spondylolisthesis.  Additionally, the Veteran's reported a medical history with an additional work-related back injury in 1990.  The workers' compensation examiner diagnosed post-traumatic lumbar syndrome with Grade I spondylolisthesis.  

In August 1998, the Veteran filed claims of entitlement to service connection for left ear infection and fractured fingers of the left hand.  Thereafter, in August 1999, the Veteran submitted a new claim of entitlement to service connection for a lower back disability; at that time, he reported an October 1961 injury during basic training when he was kicked in the tailbone.  The Veteran also submitted an August 1999 statement from his sister, which indicated that he had written to her in 1961 to inform her that a drill instructor had kicked him in the "rear end" during boot camp; she stated that she did not have the letter, although she could recall its contents.  Additionally, she reported that the Veteran was denied work at Texaco in 1965 due to a back condition.  

In October 1999, the Veteran stated that he was injured when he was kicked in service, in addition to his job duties, which involved handling heavy munitions and physical exertion, which also caused considerable pain and discomfort.  In his May 2000 substantive appeal, the Veteran reported that Texaco had turned him down for a job in the past due to a back disability; however, despite his extensive efforts to obtain records from Texaco, he had been unable to obtain such records.  

VA treatment records from 2000-01 document ongoing treatment for a lumbar spine disorder.  An August 2000 private lumbar spine MRI was requested due to a back injury, with problems since 1996.  

At a November 2001 RO hearing and February 2003 Board hearing, the Veteran stated his belief that his current back disorder was the result of an injury caused in basic training when he was kicked by his drill instructor and subsequently developed problems with his back.  He reported that he did complain about a back problem during basic training because he feared retaliation from his drill instructor.  The Veteran reported post-service treatment for his back, but stated that he was unaware if such health care providers were still alive, and he did not believe that the RO could get medical records from them.  The Veteran also stated that he applied for employment with Texaco in 1965, but was rejected due to his back problems.  

A November 2001 Social Security Administration (SSA) decision notes that there were objective medical findings of the Veteran's post-service job injuries.  For example, the SSA Administrative Law Judge (ALJ) noted the Veteran's "multiple on-the-job injuries" to his back and other areas during his law enforcement career.  

Since an October 2003 Board decision that denied the current claim, additional private and VA treatment records have been obtained that show continued treatment and diagnoses for spondylolisthesis, degenerative disc disease, and neuroforaminal stenosis.  Upon follow up in April 2006 regarding a December 1996 on-the-job injury, the Veteran was noted to have knee pain and pain from his lower back to his thighs.  A May 2013 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, documents that the Veteran worked as detective from 1982 to 1996.  

A January 2015 private medical evaluation documents the Veteran's reported history of being kicked by a drill instructor in service as well as his medical history involving abnormal sacral and lumbar spine x-rays with progressive deterioration over the ensuing 20 years after service discharge.  The private physician concluded, based upon his 30 years of clinical expertise, that the Veteran "developed spondylosis and subsequent spondylolisthesis as a direct consequence of coccygeal and sacral trauma administered by a drill sergeant" during active service.  

Similarly, an October 2016 private medical opinion relates the Veteran's spondylolisthesis and spondylolysis of the lumbosacral spine to his active service.  The private physician noted that the Veteran's report of being kicked in the lower back by a drill instructor during basic training in 1961 was corroborated by his sister in an August 1999 statement.  Additionally, the physician noted the first x-ray evidence of bilateral L5 spondylolysis in July 1966, after which he stated that based upon his clinical experience, subsequent imaging and treatment demonstrated the expected and typical clinical progression lumbosacral disease due to the normal activities of living over the years, all stemming from the Veteran's original reported injury, without any significant aggravation from later events or injuries.  The physician concluded, based upon a review of the available medical evidence and ten years of clinical experience, that it was at least as likely as not that the Veteran's spondylosis and subsequent spondylolisthesis were attributable to his military service, including a history of a discrete injury to the affected area, physical disqualification from employment related to this injury within a year after his discharge, and abnormal lumbosacral imaging from 1966 to the present, which demonstrated the initial injury and the normal clinical progression that would be expected to result from that initial injury.  

However, after a review of the evidence of record, and as discussed below, the Board finds that the preponderance of the competent and credible evidence weighs against a finding that the Veteran experienced an in-service injury or that there is a nexus between a current low back disability and active service.  

Service treatment records do not support or confirm the Veteran's reported coccyx injury.  The Board acknowledges that the Veteran has stated that he did not seek treatment at that time due to fear of retaliation and the environment of basic training, which encouraged dealing with pain rather than complaining; however, the Board notes that he was subsequently seen multiple times throughout active service for various other ailments, yet he did not once report a coccyx injury or resulting back problems.  It is to reasonable to believe that if the Veteran had sustained the reported coccyx injury with resulting chronic back pain, he would have sought treatment for such condition at some point during active service, even to attribute it to some other cause and not his drill instructor.  Moreover, the fact that the Veteran freely reported numerous other conditions throughout active service does not support his allegation that he did not want to look like someone who complained easily.  

Additionally, when the Veteran first sought VA benefits for a low back disability soon after service discharge, he attributed it to a lifting injury in 1963.  It is reasonable to believe that if the Veteran had experienced a severe coccyx injury in 1961, he would have reported that injury at the time he first claimed a low back disability in January 1966, as it would have been relevant to the nature of his disability picture at that time.  However, the Veteran was very specific in reporting what caused the back pain he was experiencing in 1966, which did not include someone kicking him in the coccyx.  The failure to report this injury while reporting a separate low back injury tends to establish that the coccyx injury did not occur, as does his failure to seek treatment for low back pain during active service.  

The Board, as the finder of fact, is required to evaluate the credibility of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Given the above, the Board concludes that the Veteran's statements regarding an in-service injury to his coccyx and low back lack credibility.  To the extent the Veteran reported extensive treatment for his claimed disability since his discharge from active service, the Board finds that the evidence is against a finding that the Veteran has had a coccyx injury with low back problems since his discharge from active service.  The Veteran's own statements to the Board in January 1967, several years after the alleged drill instructor incident occurred and many years before his August 1999 claim, do not support the Veteran's current contention that he has suffered from the residuals of such an injury since active service.  Within his January 1967 statement, the Veteran provided a basis for his back pain, which did not include being kicked by his drill instructor.  Such an omission provides negative evidence against the Veteran's claim, as the Veteran has claimed that such injury caused him severe pain.  Correspondence to VA from the Veteran in January and March 1967 clearly stated that he believed his back pain was caused by unloading supplies and ammunition in 1963.  In a November 1969 private medical record, there was no notation of the Veteran having a medical history of back problems, and clinical evaluations of the bone, joint, and neuromuscular system were all normal.  

Additionally, when the Veteran sought service connection for an ear infection and residuals of a finger fracture in August 1998, he did not include a concurrent claim for service connection for a low back disability.  His claimed ear infection and fractured finger are both documented within clinical findings in his service treatment records.  If he genuinely believed that the onset of his low back problems began in service, the Board finds it likely that he would have also included a claim for a low back disability at that time.  The Board is mindful that by August 1998, the Veteran had stopped working in law enforcement due to multiple injuries sustained on the job, including to his low back.  

It is only since August 1999, more than 30 years following his discharge from active service, that the Veteran has alleged that he was kicked by his drill instructor, which resulted in a coccyx injury and back disability.  Such inconsistencies damage the Veteran's credibility and provide negative evidence against his claim.  Notably, the June 1996 Texas Workers' Compensation Commission report documents the Veteran's prior medical history, including prior on-the-job back injuries in 1990 and 1994, without mention of a low back injury prior to 1990.  This is significant because the Veteran has testified that his back has bothered him since the original reported coccyx injury during active service.  As such, this is further evidence against a finding that the Veteran sustained a coccyx injury in service.  When the SSA ALJ determined that the Veteran was entitled to disability benefits, he pointed out that the Veteran had "sustained multiple on-the-job injuries to his back," which further tends to establish that the Veteran developed his back disability following service discharge.  

Additionally, while the Veteran is competent as a layperson to report what he has experienced personally through his senses, including that he was kicked by his drill instructor during basic training, see Layno, 6 Vet. App.  465; he is not competent to diagnose any specific resulting injury from that incident, including a chronic orthopedic injury to the coccyx or low back, nor is he competent to relate a reported in-service injury to a post-service disability.  See Jandreau, 492 F.3d 1372.  

Rather, the Board finds the more contemporaneous service treatment records and post-service treatment records to be more probative of what actually occurred during service than the Veteran's statements made decades later in the course of his claims for compensation benefits.  Such inconsistencies within the record, including within the Veteran's own statements, support the Board's finding that the Veteran is not credible regarding his claimed in-service injury.  In reaching this conclusion, the Board distinguishes this matter from Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Indeed, here, the Board is not relying merely upon a general absence of complaints during service; rather, the Board is relying on normal in-service examination findings, no relevant findings within one year of service discharge (or prior to the July 1966 x-ray discussed above), and the Veteran's own inconsistent statements made following active service regarding his relevant symptoms.  See also Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  

Regarding the January 2015 and October 2016 private nexus opinions, the Board finds it significant that they each concluded that a nexus existed between the Veteran's current low back disability and active service based entirely on the Veteran's own reported history regarding his claimed coccyx injury and resulting back pain.  As a medical opinion can be no better than the facts alleged by the Veteran if they provide the basis for the opinion's analysis, an opinion based on an inaccurate factual premise has little, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As such, the Board finds no probative value in the private nexus opinions submitted by the Veteran, as they were based on an inaccurate factual premise, namely, the Veteran's reported history of an in-service injury, which has been found by the Board to lack credibility.  

Regarding the lay statements of the Veteran's sister, which corroborate his report of an in-service coccyx injury, the Board has previously explained above why it finds that an in-service injury as alleged by the Veteran did not occur.  Additionally, the Veteran's sister was unable to provide the letter that she alleges the Veteran wrote contemporaneous with the claimed injury.  The Board has properly accorded more probative value to the statements made contemporaneously with the Veteran's service than statements made more than thirty years following service discharge; accordingly, the statements of the Veteran's sister are afforded little probative value when weighted against contemporaneous service treatment records, which do not document an in-service injury to the Veteran's coccyx, a normal spine at separation, and no diagnosed back disability within one year of service discharge.  

The Board finds that the more probative competent evidence of record, including, most importantly, the June 1996 report prepared for the Texas Workers' Compensation Commission, provides negative evidence against the Veteran's claim, as it indicates that his current lumbar spine disability is related to post-service work injuries.  Private medical evidence submitted by the Veteran himself indicates a post-service back disorder unrelated to his military service.  On multiple occasions in the Veteran's treatment records, including in a November 2001 SSA determination, it is indicated that the Veteran's back pain is related to on-the-job injuries, which occurred in the mid-1990s, which is nearly thirty years after active service.  

As discussed within the parties' May 2016 JMR, the Board properly acknowledges the July 1966 x-ray report, which noted that there appeared to be bilateral spondylolysis at the L5 level.  To the extent that this x-ray is demonstrative of a back disability in July 1966, the Board finds it significant that it is chronologically nearly two years after the Veteran's discharge from active service.  As such, the July 1966 x-ray finding does not warrant a grant of presumption service connection.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, as discussed above, it nevertheless remains that there is no credible evidence of an in-service event, injury, or disease; without this essential element, service connection is not warranted, even given the July 1966 x-ray finding of apparent bilateral L5 spondylosis.  

The Board notes that in the May 2016 JMR, the parties made this statement regarding the decision to deny service connection for a back disability:

Additionally, the Board's statement of reasons or bases was also inadequate as to the Veteran's back disability.  The Board cited the 1966 VA examination report in concluding that medical records showed that the Veteran had no back disability soon after service. R. at 21.  This ignores, however, the 1966 X-ray report, that noted there appeared "to be a bilateral spondylolysis at the L5 level."  R. at 3019-3021.  At a minimum, the Board should have discussed this report and why it is not demonstrative of a back disability soon after service.

See JMR, p. 4.  

There was no mention regarding the Board's credibility determination or other findings of fact other than the 1966 x-ray report that the Board made in the decision.  The Board has complied with the JMR in addressing the 1966 x-ray report.

In conclusion, the preponderance of the probative and credible evidence of record does not document an in-service event, injury, or disease related to the Veteran's coccyx or lumbar spine; moreover, the probative and credible evidence of record does not support a finding that a current lumbar spine disability is otherwise related to active service.  As the preponderance of the evidence weighs against, the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for a coccyx injury with resulting low back disability is denied.  


REMAND

Although the Board regrets the additional delay, a remand is required for additional development regarding the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for labyrinthitis.  Specifically, and as requested in the Veteran's January 2017 brief, VA must obtain an adequate medical opinion regarding the Veteran's service-connected labyrinthitis, in particular to determine whether his symptoms, including constant unsteadiness, stumbling or staggering, and dizziness warrant a diagnosis of Meniere's syndrome.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Upon VA examination in June 2013, the examiner documented the Veteran's relevant diagnoses of mastoiditis, cholesteatoma, and labyrinthitis associated with left ear otitis media; notably, the examiner did not indicate a diagnosis of Meniere's syndrome.  However, the Veteran specifically reported experiencing vertigo three to four times per day, which prohibited driving, and the examiner documented that the Veteran had symptoms "attributable to Meniere's syndrome, a peripheral vestibular condition, or another diagnosed condition," including: hearing impairment with vertigo (occurring more than once weekly for less than one hour in duration), tinnitus (occurring more than once weekly for more than twenty-four hours in duration), vertigo (occurring more than once weekly for more than twenty-four hours), and staggering (occurring more than once weekly for less than one hour).  

As discussed within the parties' May 2016 JMR, the Board previously denied a rating under Diagnostic Code (DC) 6205, regarding Meniere's syndrome, because it found that the Veteran's current 30 percent disability rating under DC 6204, regarding peripheral vestibular disorders, was adequate for his primary symptoms of "dizziness and occasional staggering."  See 38 C.F.R. § 4.86, DCs 6204-05 (2016).  Moreover, the Board found that the Veteran had not been diagnosed with Meniere's syndrome, nor did he have a cerebellar gait.  

However, such analysis fails to explain why the Veteran's symptoms did not satisfy the rating criteria for Meniere's syndrome under DC 6205, including a potential 60 percent disability rating for Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly (with or without tinnitus), or a potential 100 percent disability rating for Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month (with or without tinnitus).  38 C.F.R. § 4.86, DC 6205.  

As noted above, the Veteran has hearing impairment, vertigo, and the parties agreed in the May 2016 JMR that his unsteady gait and affected balance could be seen as a cerebellar gait.  However, the Board did not explain how its acknowledgement of vertigo that occurred three to four times daily, or staggering noted by the June 2013 VA examiner that occurred more than once weekly would not satisfy the rating criteria for a 60 or 100 percent disability rating under DC 6205.  

Based upon the above, the Board finds that it is unclear whether the Veteran's documented symptoms indicate a diagnosis of Meniere's syndrome, including whether he has a cerebellar gait, which would potentially warrant the application of DC 6205.  Therefore, upon remand, the AOJ must obtain an adequate addendum opinion from the June 2013 VA examiner, or an equally qualified VA examiner, which appropriately considers the Veteran's symptomatology, related diagnoses, and current level of severity.  

The Board is mindful that the rating schedule directs that Meniere's syndrome should be evaluated under DC 6205 or by separately evaluating vertigo (under DC 6204), hearing impairment, and tinnitus, whichever yields a higher disability rating.  38 C.F.R. § 4.86, DC 6205.  As such, should the development undertaken as a result of this remand lead to the application of DC 6205 (for diagnosed Meniere's syndrome or by analogy), the RO must also undertake proper procedures to reduce the disability ratings currently assigned for the Veteran's service-connected hearing loss and tinnitus.  See 38 C.F.R. §§ 3.105, 3.344 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a qualified examiner to evaluate the current severity of the Veteran's service-connected labyrinthitis.  All appropriate testing should be conducted, including a full ear conditions examination of the Veteran if deemed necessary by the examiner, and all pertinent findings must be reported in detail.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must also be provided.  

Specifically, in rendering an opinion as to the current severity of the Veteran's service-connected labyrinthitis, the examiner should opine whether the Veteran meets the diagnostic criteria for Meniere's syndrome based upon his reports of experiencing vertigo three to four times per day, as well as the previous June 2013 examination findings "attributable to Meniere's syndrome, a peripheral vestibular condition, or another diagnosed condition," including: hearing impairment with vertigo (occurring more than once weekly for less than one hour in duration), tinnitus (occurring more than once weekly for more than twenty-four hours in duration), vertigo (occurring more than once weekly for more than twenty-four hours), and staggering (occurring more than once weekly for less than one hour).  

Additionally, the examiner should discuss whether the Veteran's symptom of an unsteady gait and affected balance are evidence of a cerebellar gait.  

2.  After the above development, review the resulting opinion to ensure its adequacy.  If any opinion is inadequate for any reason, the AOJ must undertake any corrective action warranted.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for labyrinthitis.  If the Veteran's condition is subsequently rated under DC 6205 (for diagnosed Meniere's syndrome or by analogy), the RO must also undertake proper procedures to reduce the disability ratings currently assigned for the Veteran's service-connected hearing loss and tinnitus.  See 38 C.F.R. §§ 3.105, 3.344 (2016).  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


